                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OSCAR GILBERTO PATINO,                               Case No. 19-cv-04462-WHO (PR)
                                                         Petitioner,
                                   8
                                                                                              ORDER DENYING PETITION FOR
                                                  v.                                          WRIT OF HABEAS CORPUS
                                   9

                                  10     CRAIG KOENIG,                                        Re: Dkt. No. 1
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Oscar Gilberto Patino seeks federal habeas relief from his state convictions on

                                  14   grounds that: (i) the admission of Miriam Wolf’s expert testimony regarding Child Sexual Abuse

                                  15   Accommodation Syndrome (“CSAAS”) was a violation of his due process right to a fair trial; and

                                  16   (ii) in the alternative, if the court finds that trial counsel did not properly preserve the objections to

                                  17   the CSAAS evidence, then counsel provided ineffective assistance in violation of his Sixth and

                                  18   Fourteenth Amendment rights. As to the first claim, the California Court of Appeal clearly and

                                  19   expressly stated that its decision rests on a state procedural bar, and procedural default is

                                  20   appropriate because Patino failed to make a contemporaneous objection to the CSAAS testimony

                                  21   and the contemporaneous objection rule in California is independent and adequate. The state

                                  22   court’s alternative decision on the merits was also well-reasoned and entitled to deference. His

                                  23   second claim fails because he did not exhaust his state court remedies, and it is meritless in any

                                  24   event. For these reasons, Patino’s petition for habeas relief is DENIED.

                                  25                                              BACKGROUND

                                  26           In 2015, a jury in San Mateo County Superior Court convicted Patino of eight counts of

                                  27   committing lewd or lascivious acts on a child under the age of fourteen, and two counts of

                                  28   committing oral copulation or sexual penetration with a child ten years of age or younger. Petition
                                           Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 2 of 12




                                   1   for Writ of Habeas Corpus (“Pet.”) [Dkt. No. 1] 8; 1 Clerk’s Transcript (“CT”) 199–220; 4

                                   2   Reporter’s Transcript (“RT”) 850–860.1

                                   3          He received a sentence of sixty years to life in prison. 2 CT 490–494; 5 RT 876–877, 879.

                                   4   His efforts to overturn his conviction in state court were unsuccessful. People v. Patino, No.

                                   5   A147623, 2018 WL 1100759, at *1 (Cal. Ct. App. Mar. 1, 2018), review denied (May 9, 2018).

                                   6   This federal habeas petition followed.

                                   7          The victims of these crimes were children who attended the daycare owned by Patino’s

                                   8   wife, which was operated out of their home: Genesis Doe (“G.D.”), Amaya Doe (“A.D.”), and

                                   9   Emma Doe (“E.D.”). 2 RT 228, 279. A.D. described her molestations to forensic interviewer

                                  10   Miriam Wolf. A recording of the interview was played for the jury at trial. 1 RT 141–42. Wolf

                                  11   testified as an expert in CSAAS and forensic interviewing. 2 RT 152.

                                  12          As explained in the state-court record, CSAAS describes various emotional stages
Northern District of California
 United States District Court




                                  13   experienced by sexually abused children that may explain their sometimes piecemeal and

                                  14   contradictory manner of disclosing abuse. Under the CSAAS analysis, inconsistencies in a child’s

                                  15   accounts of abuse do not necessarily mean that the child is lying. The child could be telling

                                  16   different parts of what happened to different adults, based on the child's comfort level with each

                                  17   adult or on the developmental immaturity of the child’s memory.

                                  18          The California Court of Appeal summarized the factual background regarding Wolf’s

                                  19   CSAAS testimony as follows:

                                  20                  The issue of CSAAS testimony first arose in one of the prosecution's
                                                      in limine motions. The object of the motion was described as follows:
                                  21                  ‘The victims in the present case did not promptly disclose the sexual
                                                      abuse by the Defendant. A reasonable juror might tend to believe the
                                  22                  molestation did not actually occur since they did not disclose
                                                      immediately. These are all common misconceptions. [¶] The People
                                  23                  intend to call Miriam Wolf and/or Anthony Urquiza as an expert on
                                                      Child Sexual Abuse Accommodation Syndrome. He/She will explain
                                  24                  why sex assault victims, in particular child victims, may react to sex
                                                      crimes in ways which may appear inconsistent with actual
                                  25                  victimization to lay people with little or no knowledge of common
                                  26
                                       1
                                  27     The CT has been lodged concurrently with the Answer as Exhibits 1A–1B, the Augmented CT
                                       (“ACT”) as Exhibits 2–4, the RT as Exhibits 5A–5F, and the Augmented RT (“ART”) as Exhibits
                                  28   6A–6B. See Notice of Electronic Lodging and Index of Exhibits. The number preceding CT or
                                       RT refers to the volume number, and the number following CT or RT refers to the page number.
                                                                                      2
                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 3 of 12



                                                      child reactions to molest[ation]. In short, [he/]she will disabuse the
                                   1                  jury of common misconceptions of child molest victims. He/she
                                                      will not opine that she believes the victims were actually molested in
                                   2                  this case.’
                                   3                  Defendant opposed the motion because ‘expert testimony on this
                                                      issue is no longer needed. It is no longer a myth or misconception
                                   4                  that people who are victims of sexual assault report immediately.’ The
                                                      trial court granted the prosecution’s motion. After being accepted as
                                   5                  an expert on CSAAS, without objection from the defense, Ms. Wolf,
                                                      a licensed clinical social worker, initially testified about the syndrome
                                   6                  in very general terms. The only thing approaching a specific was that
                                                      the syndrome had five “categories’ or ‘clusters’ of ‘patterns of
                                   7                  behavior.’     Before her direct examination began, the court
                                                      admonished her: ‘Ms. Wolf, under the law you can only testify
                                   8                  generally as to CSAAS. What I mean by that is please don’t do
                                                      anything connected with this case.’
                                   9
                                                      The prosecutor asked: ‘Is it common for a child . . . to not tell anyone
                                  10                  for a long time that they have been abused?’ Ms. Wolf answered:
                                                      ‘It’s quite common.’ She explained that ‘not all children disclose
                                  11                  during childhood. Many people go into adulthood without disclosing
                                                      childhood sexual abuse. Of those that do, the research is quite clear
                                  12                  that there is this delay. So, when children do report sexual abuse, it
Northern District of California




                                                      is delayed and it is often conflicted.’ A major factor is the child’s
 United States District Court




                                  13                  fear: ‘it may be fear of the perpetrator, but also fear of people’s
                                                      reactions,’ and possibly fear of being diagnosed with a sexually
                                  14                  transmitted disease. By contrast, ‘when we hear about sexual abuse,
                                                      we look at it through our adult prism and everything that we know
                                  15                  about sexuality,’ but ‘often . . . kids . . . don’t have an appreciation for
                                                      [the] sexual nature of what has happened.’ The whole point of
                                  16                  CSAAS is ‘to help adults to think about this from a child’s
                                                      perspective.’ Ms. Wolf agreed that CSAAS ‘is not going to tell you
                                  17                  whether or not someone was molested.’
                                  18   Answer to Petition for Writ of Habeas Corpus (“Answer”) [Dkt. No. 23] Ex. 10 (Opinion of

                                  19   California Court of Appeal) at 2–3; Patino, 2018 WL 1100759, at *1–2

                                  20                                           LEGAL STANDARD

                                  21          Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), this court

                                  22   may entertain a petition for writ of habeas corpus “in behalf of a person in custody pursuant to the

                                  23   judgment of a State court only on the ground that he is in custody in violation of the Constitution

                                  24   or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The petition may not be granted

                                  25   with respect to any claim that was adjudicated on the merits in state court unless the state court’s

                                  26   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an

                                  27   unreasonable application of, clearly established Federal law, as determined by the Supreme Court

                                  28   of the United States; or (2) resulted in a decision that was based on an unreasonable determination
                                                                                           3
                                            Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 4 of 12




                                   1   of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                   2           “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   3   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   4   the state court decides a case differently than [the] Court has on a set of materially

                                   5   indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). “Under the

                                   6   ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state court

                                   7   identifies the correct governing legal principle from [the] Court’s decisions but unreasonably

                                   8   applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court

                                   9   may not issue the writ simply because that court concludes in its independent judgment that the

                                  10   relevant state court decision applied clearly established federal law erroneously or incorrectly.

                                  11   Rather, that application must also be unreasonable.” Id. at 411. A federal habeas court making

                                  12   the “unreasonable application” inquiry should ask whether the state court's application of clearly
Northern District of California
 United States District Court




                                  13   established federal law was “objectively unreasonable.” Id. at 409.

                                  14                                                DISCUSSION

                                  15   I.      ADMISSION OF TESTIMONY REGARDING CSAAS
                                  16           Patino alleges that he was deprived of his due process right to a fair trial when the trial

                                  17   court admitted Wolf’s testimony addressing CSAAS. Pet. 16. Respondent argues that this claim

                                  18   is procedurally defaulted and meritless.

                                  19           A.      Procedural Default
                                  20           Federal habeas relief is not available if a claim is procedurally defaulted, that is, if a state

                                  21   denied claims because a petitioner failed to comply with the state’s requirements for presenting

                                  22   claims. Coleman v. Thompson, 501 U.S. 722, 731-32 (1991). The state’s grounds for denying the

                                  23   claim “must be independent of the federal question and adequate to support the judgment.” Id. at

                                  24   729. A state procedural bar is “adequate” if it is “clear, consistently applied, and well-established

                                  25   at the time of the petitioner’s purported default.” Calderon v. U.S. Dist. Ct. (Bean), 96 F.3d 1126,

                                  26   1129 (9th Cir. 1996) (quoting Wells v. Maass, 28 F.3d 1005, 1010 (9th Cir. 1994)). The state

                                  27   carries the initial burden of adequately pleading “the existence of an independent and adequate

                                  28   state procedural ground as an affirmative defense.” Bennett v. Mueller, 322 F.3d 573, 586 (9th
                                                                                           4
                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 5 of 12




                                   1   Cir. 2003).

                                   2          Respondent contends that the first claim is procedurally defaulted on federal habeas

                                   3   because the state court imposed a valid state procedural bar to Patino’s federal constitutional

                                   4   claim. Answer 17. The California Court of Appeal observed that, at trial, Patino opposed the

                                   5   admission of the CSAAS evidence as unnecessary because it was “no longer a myth or

                                   6   misconception that people who are victims of sexual assault report immediately.” Patino, 2018

                                   7   WL 1100759, at *1. However, on appeal, Patino objected to the admission of the evidence as a

                                   8   violation of his Fourteenth Amendment rights. Answer, Ex. 7 (Appellant’s Opening Brief) at 32.

                                   9   The court found that the Fourteenth Amendment claim was not preserved for appeal, based on

                                  10   Patino’s failure to object on the same grounds at trial. Patino, 2018 WL 1100759, at *2 (“This

                                  11   point was not preserved for review because it was not made the basis for a specific and timely

                                  12   objection to the trial court.”) (citing Cal. Evid. Code § 353(a) and People v. Abel, 53 Cal.4th 891,
Northern District of California
 United States District Court




                                  13   924 (2012)). The California Supreme Court summarily denied Patino’s petition for review on this

                                  14   claim. Respondent argues that by silently denying Patino’s Fourteenth Amendment claim, the

                                  15   California Supreme Court adopted the procedural bar imposed by the California Court of Appeal.

                                  16   Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (“[A] federal court ‘looks though’ the silent

                                  17   decision for a specific and narrow purpose, to identify the grounds for the higher court’s decision

                                  18   as the [AEDPA] requires.”).

                                  19          It is well-established that California’s contemporaneous objection requirement is

                                  20   independent of federal law. California law has long required a defendant to make a timely and

                                  21   specific objection at trial in order to preserve a claim for appellate review. See Cal. Evid. Code

                                  22   §353(a) (objection to the admission of evidence must be “timely made and so stated as to make

                                  23   clear the specific ground of the objection or motion”); Abel, 53 Cal. 4th at 924 (an appellate

                                  24   court’s review of the admission of evidence is limited to the stated ground of objection in the trial

                                  25   court; a party may not argue on appeal that the court should have excluded the evidence for a

                                  26   reason different from the one stated at trial); People v. Ramos, 15 Cal. 4th 1133, 1172 (1997)

                                  27   (defendant for the first time on appeal argued introduction of evidence violated his Eighth

                                  28   Amendment rights; he did not object on that basis at trial and failed to preserve the issue).
                                                                                         5
                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 6 of 12




                                   1            The United States Supreme Court has acknowledged that a state court’s application of the

                                   2   contemporaneous objection rule may constitute grounds for default. See Wainwright v. Sykes, 433

                                   3   U.S. 72, 87 (1977) (failure to object to confession); Ylst v. Nunnemaker, 501 U.S. 797, 799, 806

                                   4   (1991) (failure to object to confession on Miranda grounds). The Ninth Circuit has also

                                   5   confirmed that the contemporaneous rule is independent and has honored defaults for failure to

                                   6   comply with the rule. See Vansickel v. White, 166 F.3d 953, 957–58 (9th Cir. 1999); Bonin v.

                                   7   Calderon, 59 F.3d 815, 842–43 (9th Cir. 1995); Hines v. Enomoto, 658 F.2d 667, 673 (9th Cir.

                                   8   1981).

                                   9            Accordingly, respondent has met its burden to adequately plead the existence of a valid

                                  10   state procedural bar. To overcome a claim of procedural default, Patino must establish either:

                                  11   (1) cause for the default, and prejudice as a result of the alleged violation of federal law, or (2) that

                                  12   failure to consider the defaulted claims will result in a “fundamental miscarriage of
Northern District of California
 United States District Court




                                  13   justice.” Coleman, 501 U.S. at 750.

                                  14            Patino has not done so. In fact, he does not address the procedural default argument in

                                  15   either his petition or his traverse. To the extent that his alternative ineffective assistance counsel

                                  16   (“IAC”) claim can be construed as an argument to overcome procedural default, it is unpersuasive.

                                  17            “[T]he mere fact that counsel failed to recognize the factual or legal basis for a claim, or

                                  18   failed to raise the claim despite recognizing it, does not constitute cause for a procedural default.”

                                  19   Murray v. Carrier, 477 U.S. 478, 486 (1986); Martinez-Villareal v. Lewis, 80 F.3d 1301, 1306

                                  20   (9th Cir. 1996) (“The fact that [counsel] did not present an available claim or that he chose to

                                  21   pursue other claims does not establish cause.”). Moreover, as discussed below, “if [Patino] could

                                  22   raise his ineffective assistance claim for the first time on federal habeas in order to show cause for

                                  23   a procedural default, the federal habeas court would find itself in the anomalous position of

                                  24   adjudicating an unexhausted constitutional claim for which state court review might still be

                                  25   available.” Carrier, 477 U.S. at 489.

                                  26            As the Supreme Court has held, “[t]he principle of comity that underlies the exhaustion

                                  27   doctrine would be ill served by a rule that allowed a federal district court to upset a state court

                                  28   conviction without an opportunity to the state courts to correct a constitutional violation, [citation
                                                                                           6
                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 7 of 12




                                   1   omitted], and that holds true whether an ineffective assistance claim is asserted as cause for a

                                   2   procedural default or denominated as an independent ground for habeas relief.” Carrier, 477 U.S.

                                   3   at 489. Patino fails to show that IAC may establish cause for a procedurally defaulted claim based

                                   4   on admission of evidence, as opposed to a procedurally defaulted claim based on IAC itself. See

                                   5   Martinez v. Ryan, 566 U.S. 1, 9 (2012) (“Inadequate assistance of counsel at initial-review

                                   6   collateral proceedings may establish cause for a prisoner’s procedural default of a claim of

                                   7   ineffective assistance at trial.”).

                                   8           Accordingly, I find that the California Court of Appeal applied an independent and

                                   9   adequate state procedural rule and this claim is procedurally defaulted. In any case, as set forth

                                  10   below, I find that this claim is without merit. Bennett v. Mueller, 322 F.3d 573, 580 (9th Cir.

                                  11   2003) (“A state court’s application of a procedural rule is not undermined where, as here, the state

                                  12   court simultaneously rejects the merits of the claim.”).
Northern District of California
 United States District Court




                                  13           B.      Merits
                                  14           The California Court of Appeal found that even if Patino preserved his Fourteenth

                                  15   Amendment challenge to the CSAAS evidence, it would fail. Patino, 2018 WL 1100759, at *2.

                                  16   Where the state court alternatively addresses the merits of a procedurally defaulted claim, that

                                  17   merits determination is entitled to deference under AEDPA. Apelt v. Ryan, 878 F.3d 800, 825 (9th

                                  18   Cir. 2017) (“[W]hen a state court “double-barrels” its decision—holding that a claim was

                                  19   procedurally barred and denying the claim on its merits—both its procedural default ruling and its

                                  20   merits ruling are entitled to deferential review by federal courts, as intended by AEDPA.”). I will

                                  21   “look through” the California Supreme Court’s summary denial of the claim as I examine the

                                  22   reasoned opinion of the California Court of Appeals. Ylst, 501 U.S. at 806.

                                  23           Patino asserts that “any inference that the jury could make with the CSAAS expert

                                  24   testimony was an unreasonable one: the petitioner’s and the complaining witnesses’ conduct was

                                  25   in accordance with that of an abuser and the abused, respectively, and therefore the petitioner was

                                  26   guilty of the charged offenses.” Pet. 22. He argues that the jury’s use of unreasonable inferences

                                  27   to find guilt violated his due process rights under the Fourteenth Amendment. Id.

                                  28           The California Court of Appeal rejected Patino’s Fourteenth Amendment challenge
                                                                                         7
                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 8 of 12




                                   1   because “[o]ur Supreme Court has approved admission of CSAAS testimony” and “its use entails

                                   2   no constitutional violation.” Patino, 2018 WL 1100759, at *2 (citing People v. McAlpin, 53 Cal.

                                   3   3d 1289, 1300 (1991); People v. Philip Patino, 26 Cal. App. 4th 1737, 1747 (1994); Brodit v.

                                   4   Cambra, 350 F.3d 985, 991 (9th Cir. 2003)). Its rejection of this claim was reasonable. The Ninth

                                   5   Circuit has upheld the use of CSAAS evidence in child abuse cases against due process challenges

                                   6   “when the testimony concerns general characteristics of victims and is not used to opine that a

                                   7   specific child is telling the truth.” Brodit, 350 F.3d at 991. Brodit rejected “the contention that

                                   8   CSAAS testimony improperly bolsters the credibility of child witnesses and precludes effective

                                   9   challenges to the truthfulness of their testimony,” the same argument raised by Patino.

                                  10          The jury instructions ensured that the jurors used the CSAAS testimony in a way that was

                                  11   consistent with Brodit. 4 RT 731 (“You have heard testimony from Miriam Wolf regarding

                                  12   [CSAAS]. Ms. Wolf’s testimony about [CSAAS] is not evidence that the defendant committed
Northern District of California
 United States District Court




                                  13   any of the crimes charged against him. You may consider this evidence only in deciding whether

                                  14   or not the complaining witness’s conduct was not inconsistent with the conduct of someone who

                                  15   has been molested in evaluating the believability of her testimony.”) (emphasis added)

                                  16          The testimony was similarly consistent. Wolf was directed by the court, and the

                                  17   prosecutor emphasized during direct examination, that she could only testify generally and not

                                  18   about the specifics of this case. 1 CT 296 (after a sidebar, the court said “Ms. Wolf, under the law

                                  19   you can only testify generally as to CSAAS. What I mean by that is please don’t do anything

                                  20   connected with this case.”). Throughout Wolf’s testimony, including her answers to the

                                  21   prosecutor’s hypotheticals, she referred to the literature on CSAAS as the source of her answers,

                                  22   providing no testimony on this specific case. See, e.g., 1 RT 297–98 (referencing the findings of

                                  23   Dr. Summit, the pioneer of CSAAS, on the delays in child disclosures of sexual abuse); 2 CT 301–

                                  24   03 (referencing the CSAAS literature on the percentage of child sexual abusers that are known to

                                  25   the victim and have regular interactions with the victim); 2 CT 308–11 (referencing the CSAAS

                                  26   literature and her own experience when describing why a child victim would not confirm abuse

                                  27   when the report of abuse came from another source), 2 CT 312–13 (referencing the CSAAS

                                  28   literature when describing that “somewhere between two and ten percent of reports” of child
                                                                                         8
                                           Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 9 of 12




                                   1   sexual abuse are intentionally fabricated and false).2 In addressing Patino’s concern that the

                                   2   prosecutor’s hypotheticals “tracked the facts of this case,” the California Court of Appeals found:

                                   3                  There is no need to spell out all the details. Both questions and
                                                      answers were general and nonspecific (e.g., ‘Have you ever had an
                                   4                  experience,’ ‘do you have any experience related to or reviewed any
                                                      literature related to,’ ‘I have had that happen on more than one
                                   5                  occasion in my own anecdotal experience’). And it was at this time
                                                      that the prosecutor asked: ‘Again, the Child Sexual Abuse
                                   6                  Accommodation Syndrome is not going to tell you whether or not
                                                      someone was molested; correct?’ Ms. Wolf replied: ‘That is actually
                                   7                  one of the misuses that I referenced before. You cannot take these
                                                      five categories and use them as a checklist and say, ‘Okay. Three out
                                   8                  of five. Majority wins. This child was molested.’ [¶] An individual
                                                      child may display some of these patterns of behavior, and an
                                   9                  individual child might display all o[f] them or anywhere in between.
                                                      It’s a way of understanding something that it counterintuitive to
                                  10                  adults, but it's not a diagnostic tool or a checklist on any particular
                                                      case.’ Later, Ms. Wolf testified that CSAAS was not ‘a generally
                                  11                  accepted theory about how child sexual abuse occurs.’
                                  12   Patino, 2018 WL 1100759, at *3.
Northern District of California
 United States District Court




                                  13          Only if there are no permissible inferences that the jury may draw from the CSAAS
                                  14   evidence can its admission violate due process. Jammal v. Van De Kamp, 926 F.2d 918, 920 (9th
                                  15   Cir. 1991). From the CSAAS evidence in this case, the jury could permissibly infer that G.D.,
                                  16   A.D., and E.D. may still be credible even though they did not immediately report the abuse.
                                  17          Based on the foregoing, I find that the California Court of Appeal’s denial of this claim
                                  18   was reasonable and is entitled to AEDPA deference. The court’s determination was not “so
                                  19   lacking in justification that there was an error well understood and comprehended in existing law
                                  20   beyond any possibility of fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103
                                  21   (2011). Accordingly, Patino is not entitled to habeas relief based on this claim.
                                  22

                                  23

                                  24   2
                                         Patino points out that Wolf interviewed one of the victims in the case, A.D., but he fails to cite
                                  25   clearly established law under AEDPA that would exclude Wolf’s testimony.

                                  26   The circumstances in this case are unlike Snowden v. Singletary, 135 F.3d 732, 738 (11th Cir.
                                       1998), where the prosecutor elicited testimony from the CSAAS expert witness about her
                                  27   interview with the victim and, at closing argument, told the jury that the expert concluded “there
                                       was no evidence that the girl made up the entire story.” Here, the prosecutor emphasized that
                                  28   Wolf would only testify generally and not about the specifics of this case, a point reiterated in the
                                       jury instructions.
                                                                                        9
                                         Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 10 of 12



                                       II.       INEFFECTIVE ASSSTANCE OF COUNSEL
                                   1
                                                 Alternatively, Patino claims that his trial counsel was ineffective for failing to preserve his
                                   2
                                       Fourteenth Amendment challenge to the CSAAS evidence. Pet. 22–25. Respondent argues that
                                   3
                                       Patino’s IAC claim is unexhausted because the claim was never presented to the California
                                   4
                                       Supreme Court. Answer 27.
                                   5
                                                 A.     Failure to Exhaust State Remedies
                                   6
                                                 An application for a writ of habeas corpus on behalf of a person in custody pursuant to a
                                   7
                                       State court judgment “shall not be granted unless it appears that [] the applicant has exhausted the
                                   8
                                       remedies available in courts of the State.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).
                                   9
                                       Accordingly, “[b]efore a federal court may grant habeas relief to a state prisoner, the prisoner must
                                  10
                                       exhaust his remedies in state court.” Id.; Rose v. Palmateer, 395 F.3d 1108, 1110 (9th Cir. 2005)
                                  11
                                       (“Pursuant to 28 U.S.C. § 2254(b)(1)(A), a federal court may not consider the merits of
                                  12
Northern District of California




                                       [petitioner’s] claim unless he has exhausted all available state court remedies.”).
 United States District Court




                                  13
                                                 In order to exhaust a claim, the defendant must “fairly present” the factual and legal bases
                                  14
                                       for each claim to the state’s highest court. Duncan v. Henry, 513 U.S. 364, 365 (1995); Picard v.
                                  15
                                       Connor, 404 U.S. 270, 275 (1971). “[A] claim for relief in habeas corpus must include reference
                                  16
                                       to a specific federal constitutional guarantee, as well as a statement of the facts that entitle the
                                  17
                                       petitioner to relief.” Gray v. Netherland, 518 U.S. 152, 162-163 (1996). A claim is not “fairly
                                  18
                                       presented” if the state court “must read beyond a petition or a brief . . . in order to find material”
                                  19
                                       that alerts it to the presence of a federal claim. Baldwin v. Reese, 541 U.S. 27, 32 (2004)
                                  20
                                       (concluding that a petitioner does not “fairly present” an issue for exhaustion purposes when the
                                  21
                                       appellate judge can only discover the issue by reading a lower court opinion in the case). Thus,
                                  22
                                       state prisoners must “give the state courts one full opportunity to resolve any constitutional issues
                                  23
                                       by invoking one complete round of the State’s established appellate review process,” including
                                  24
                                       discretionary review to the state supreme court if that is the state’s practice. O’Sullivan, 526 U.S.
                                  25
                                       at 845.
                                  26
                                                 Having reviewed Patino’s petition for review to the California Supreme Court, I find that
                                  27
                                       Patino did not “fairly present” the factual and legal bases for his IAC claim. Duncan, 513 U.S. at
                                  28
                                                                                           10
                                        Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 11 of 12




                                   1   365. His petition for review only raised the issue of the admissibility of CSAAS testimony “when

                                   2   it does not explain or dispel any specific myth or misconception suggested by the evidence and is

                                   3   used to vouch for the credibility of the alleged victim’s accusations.” Ex. 11 (Appellant’s Petition

                                   4   for Review) at 1; see Kelly v. Small, 315 F.3d 1063, 1064 (9th Cir. 2003) (finding IAC claim

                                   5   unexhausted where specific instances of ineffectiveness were not found in petition presented to the

                                   6   California Supreme Court), overruled on other grounds by Robbins v. Carey, 481 F.3d 1143, 1149

                                   7   (9th Cir. 2007). Thus, the state court has not had “one full opportunity to resolve any

                                   8   constitutional issues by invoking one complete round of the State’s established appellate review

                                   9   process.” O’Sullivan, 526 U.S. at 842.

                                  10          Patino does not address exhaustion in his traverse, which suggests that he concedes that

                                  11   state court remedies have not been exhausted with regard to this claim. However, while a federal

                                  12   habeas court may not grant an unexhausted claim on the merits under 28 U.S.C. § 2254(b)(2), it
Northern District of California
 United States District Court




                                  13   may deny such a claim. See Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005) (“a federal court

                                  14   may deny an unexhausted petition on the merits only when it is perfectly clear that the applicant

                                  15   does not raise even a colorable federal claim”). In this circumstance, a federal habeas court

                                  16   reviews the unexhausted claim de novo, not under the deferential standard of review prescribed by

                                  17   AEDPA, 28 U.S.C. section 2254(d). See Lewis v. Mayle, 391 F.3d 989, 996 (9th Cir. 2004) (“De

                                  18   novo review . . . is applicable to a claim that the state court did not reach on the merits”)

                                  19   (citing Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003)).

                                  20          Patino must make two showings in order to prevail on his IAC claim. See Strickland v.

                                  21   Washington, 466 U.S. 668, 687 (1984). First, he must establish that counsel’s performance was

                                  22   deficient, i.e., that it fell below an “objective standard of reasonableness” under prevailing

                                  23   professional norms. Id. at 687–88. Second, he must establish that counsel’s deficient

                                  24   performance prejudiced him, i.e., that “there is a reasonable probability that, but for counsel’s

                                  25   unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

                                  26          As noted above, the state appellate court found no constitutional error in the admission of

                                  27   the CSAAS evidence. The Ninth Circuit has recognized the constitutionality of such evidence.

                                  28   Accordingly, counsel’s “failure to raise a meritless argument does not constitute ineffective
                                                                                         11
                                        Case 3:19-cv-04462-WHO Document 27 Filed 09/03/20 Page 12 of 12




                                   1   assistance.” Martinez, 925 F.3d at 1226. Because Patino fails to raise even a colorable federal

                                   2   claim, the unexhausted IAC claim is DENIED.

                                   3                                             CONCLUSION

                                   4          For the foregoing reasons, Patino’s petition for writ of habeas corpus is DENIED. A

                                   5   certificate of appealability will not issue. Reasonable jurists would not “find the district court’s

                                   6   assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

                                   7   484 (2000). Patino may seek a certificate of appealability from the Ninth Circuit. The Clerk shall

                                   8   enter judgment in favor of respondent and close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 3, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     William H. Orrick
                                  13                                                                 United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
